

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.2



Promissory Note

 

FACE AMOUNT    $1,500,000  NOTE NUMBER     ELY001  ISSUANCE DATE    April
4, 2008  MATURITY DATE    January 3, 2010 

 


FOR VALUE RECEIVED, US Biodefense, Inc., a Utah corporation (the ”Company”),
(OTCBB: USBF) hereby promises to pay FTS Group, Inc., a Nevada corporation (the
“Holder”) (OTCBB: FLIP) by January 3, 2010, (the ”Maturity Date”), or earlier,
the amount of one million five hundred thousand US dollars ($1,500,000) U.S., at
such times and on such terms and conditions as are specified herein.


Article 1                      Method of Payment


This Note must be surrendered to the Company in order for the Holder to receive
payment of the principal amount hereof. The Company may draw a check or wire
transfer the funds for payment to the order of the Holder of this Note and mail
it to the Holder’s address as follows:


FTS Group, Inc.
300 State Street East, Suite 226
Oldsmar, Florida 34677


Article 2                      Payments


The Company shall make minimum monthly payments of $125,000 beginning 30 days
after the Company has closed a financing of at least $250,000 dollars. If no
financing has been closed by the Maturity Date, this Note will be convertible
into common shares as described in Article 3.


Article 3                      Conversion Rights


If the Company has been declared in default of any monthly payments and has not
cured the default within seven business days, the Holder will have the right to
convert the defaulted payment on the Note from time to time into shares of the
Company’s common stock at a conversion rate of 70% of the closing price of the
Company’s common stock as reported on the OTCBB market for the five trading days
prior to a written conversion notice being issued to the Company (the “Default
Conversion Rate”). The Holder retains the right to convert up to 15% of the
outstanding balance under the Note into shares of the Company’s common stock at
any time after 90 days from the issuance date of this Note at a rate of 85% of
the average closing price of the Company’s common stock as reported to the OTCBB
market for the five trading days prior to the conversion request.


Article 4                      Event of Default


The Company may be declared in default by the Holder if a scheduled monthly
payment is not received within seven business days of the due date. The Holder
shall notify the Company in writing notifying it of the event of default. The
Company will have seven business days to cure the default. In the event that the
event of default has not been cured, a default simple interest rate of 15% per
annum will be applied to any amounts under the Note for which payment has not
been made after such cure period has passed (the “Default amount”) until full
payment is made in cash or stock. Further, after the cure period, the Holder
retains the option to convert the Default Amount into shares of the Company’s
common stock at the Default Conversion Rate.


Article 5                      Assignment


This Note is assignable by the Holder under the same terms and conditions
described in this Note.


Article 6                      Governing Law


The validity, terms, performance and enforcement of this note shall be governed
and construed by the provisions hereof and in accordance with the laws of the
State of Florida applicable to agreements that are negotiated, executed,
delivered and performed solely in the State of Florida.


Article 7                      Litigation


The parties to this agreement will submit all disputes arising under this
agreement to arbitration in Pinellas County, Florida. Before a single arbitrator
of the American Arbitration Association (“AAA”). The arbitrator shall be
selected by application of the rules of the AAA, or by mutual agreement of the
parties, except that such arbitrator shall be an attorney admitted to practice
law in the State of Florida. No party to this agreement will challenge the
jurisdiction or venue provisions as provided in this Article.


IN WITNESS WHEREOF, the Company has duly executed this Note as of the date first
written above.




The Company
US Biodefense, Inc.

 
By:     /s/ Scott Gallagher                           
Name: Scott Gallagher
Title:   Chairman and Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 
